Citation Nr: 0506792	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as a residual of exposure to Agent Orange 
during service.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1967 to October 1969.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in St. Louis, Missouri (RO).

The issue involving entitlement to service connection for 
post-traumatic stress disorder is addressed in the Remand 
portion of the decision below; this issue is remanded to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.  

2.  The veteran has a diagnoses of porphyria cutanea tarda 
dating from 1996.

3.  The is no evidence that the veteran was diagnosed with 
porphyria cutanea tarda during active military service or 
within a year of his separation from service.  

4.  There is no competent medical evidence linking the 
veteran's porphyria cutanea tarda to active military service.  




CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred, to include as a result of exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letter dated April 2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  
II. Service Connection

The veteran claims entitlement to porphyria cutanea tarda, 
claimed as a skin rash, as a residual of exposure to Agent 
Orange during service.  He asserts that he was exposed to 
Agent Orange during service aboard the USS CORAL SEA (CVA 
43).  He asserts that as a result of this exposure he 
developed porphyria cutanea tarda.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e)(emphasis added). 

Porphyria cutanea tarda, may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2004). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (emphasis added).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel, such as an aircraft 
carrier, in the waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam without evidence showing actual visitation to the 
Republic of Vietnam.  The Board is bound by the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).  See VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997). 

In this case the veteran avers that he developed porphyria 
cutanea tarda as a result of exposure to Agent Orange in 
service.  The veteran's service medical records do not reveal 
a diagnosis of porphyria cutanea tarda during military 
service.  Separation examination of the veteran was conducted 
in September 1969.  Evaluation of the skin revealed that the 
veteran's skin was "normal" with no abnormalities noted by 
the examining physician.  

VA medical records dated in March 1996 reveal that the 
veteran was treated for complaints of a rash on his hands and 
forearms.  The assessment was to rule out "PCT" (porphyria 
cutanea tarda).  Subsequently, a May 1996 VA treatment record 
shows a confirmed diagnosis of porphyria cutanea tarda.   

In June 1999, the veteran presented sworn testimony before 
the RO.  He testified that he served aboard the aircraft 
carrier USS CORAL SEA (CVA 43).  He further testified that he 
served in an aviation deck crew capacity and that he was 
required to wash off aircraft that had flown over Vietnam, 
that he claims were covered in Agent Orange.  Finally, the 
veteran claimed that he went ashore in Vietnam for a few 
days.  He stated that he flew ashore with several other 
crewmembers in a helicopter to retrieve portions of a crashed 
airplane.  

The veteran's separation papers, DD 214, reveal that the 
veteran served in the United States Navy and was separated as 
a Airman Recruit (AR).  This record also reveals that the 
veteran was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal, and that he had a little over one year of sea 
service.  Other service personnel records reveal that the 
veteran served in Attack Squadron 52 (VA-52) from August 1968 
to October 1969.  These records also reveal that the veteran 
completed training in "conventional weapons handling (non-
ordnanceman)" and "flight deck firefighting."  The 
veteran's service medical records reveal treatment entries 
showing treatment for occasional minor ailments aboard the 
USS CORAL SEA (CVA 43) from September 1968 to April 1969.  
For the purposes of this issue, the Board concludes from this 
evidence that during his service in Attack Squadron 52 that 
the squadron, along with the veteran, was deployed aboard the 
USS CORAL SEA from approximately September 1968 to April 
1969, and that during this time, the ship served off the 
shore of Vietnam.  

However, the Board finds no objective evidence of the 
veteran's assertions that he actually visited Vietnam for a 
few days.  He claims that an aircraft flown by a "SEAL 
Officer" was shot down in Vietnam and that was sent ashore 
in a helicopter with several others for a few days to "pick 
up parts of the plane."  While the veteran served as an 
unrated airman with a Navy attack squadron, there is no 
evidence that he qualified for any rating, or had any 
specific training which would indicate he had duties 
involving search and rescue, or aircraft repair and salvage 
operations.   

The veteran has a current diagnosis of porphyria cutanea 
tarda which is one of the diseases specified at 38 C.F.R. 
§ 3.309(e) for which presumptive service connection on the 
basis of Agent Orange exposure is warranted.  However, there 
is no evidence that the veteran's porphyria cutanea tarda 
became manifest during service or within the first year after 
he separated from service as required by the provisions of 
38 C.F.R. § 3.307(a)(6)(ii).  Moreover, the veteran is not 
presumed to have been exposed to Agent Orange during service.  
As noted above, the controlling regulation states that 
"service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) 
(emphasis added).  

There is no objective evidence which shows that veteran, or 
the ship on which he attached, actually visited port in 
Vietnam.  Again as noted above, the VA General Counsel held 
that service aboard a deep-water naval vessel, such as an 
aircraft carrier, in the waters off the shore of the Republic 
of Vietnam does not constitute service in the Republic of 
Vietnam without evidence showing actual visitation to the 
Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 
(1997).  The Board is bound by this opinion.  

Accordingly, the veteran has not met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era.  Therefore, he is not presumed to 
have been exposed to Agent Orange during service.  With no 
such exposure, service connection on a presumptive basis 
under 38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the medical evidence of record reveals a 
current diagnosis of porphyria cutanea tarda.  The first 
diagnosis of the disease is in 1996, which is almost three 
decades after the veteran separated from military service.  
There is also no medical evidence of record which in anyway 
relates the veteran's porphyria cutanea tarda to military 
service.  Accordingly, service connection for porphyria 
cutanea tarda is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for porphyria cutanea tarda is denied.


REMAND

The veteran claims entitlement to service connection for 
post-traumatic stress disorder (PTSD).  He claims that during 
service aboard the USS CORAL SEA (CVA 43) while conducting 
his duties on the flight deck, he witnessed several 
accidental deaths.  

In June 1999, the veteran presented sworn testimony before 
the RO that he served aboard the aircraft carrier USS CORAL 
SEA (CVA 43).  He further testified that he served in an 
aviation deck crew capacity on the flight deck and that he 
witnessed several accidental deaths.  

The RO attempted to verify the veteran's stressors by a 
request to the National Personnel Records Center which asked 
"confirm actual dates veteran was assigned to the USS CORAL 
SEAS [sic]."  The response was that there was no information 
found to indicate that the veteran was assigned to the USS 
CORAL SEA.  The RO continued to deny the veteran's claim 
based on this response.  

The question asked of the National Personnel Records Center, 
however, was incorrect.  The veteran has never claimed he was 
"assigned" to the USS CORAL SEA; he has, however, claimed 
that he served in Attack Squadron 52 (VA-52), which was 
deployed on the USS CORAL SEA.  The veteran's separation 
papers, DD 214, reveal that the veteran served in the United 
States Navy and was separated as a Airman Recruit (AR).  This 
record also reveals that the veteran was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal, and that he had 
a over one year of sea service.  Other service personnel 
records reveal that the veteran served in Attack Squadron 52 
(VA-52) from August 1968 to October 1969.  These records also 
reveal that the veteran completed training in "conventional 
weapons handling (non-ordnanceman)" and "flight deck 
firefighting."  The veteran's service medical records reveal 
treatment entries showing treatment for occasional minor 
ailments aboard the USS CORAL SEA (CVA 43) from September 
1968 to April 1969.  Accordingly, the evidence of record 
appears to support the veteran's claims that during service 
he served in Navy Attack Squadron 52; the squadron, along 
with the veteran, was deployed aboard the USS CORAL SEA from 
approximately September 1968 to April 1969; and, that during 
this time the ship served off shore of Vietnam.  Accordingly, 
further attempts to assist the veteran with verification of 
his stressors should be conducted.  

The veteran has VA medical diagnoses of PTSD which date from 
approximately 1997.  However, a VA psychiatric examination of 
the veteran has not been conducted.  An examination may need 
to be conducted if development reveals that the veteran was 
exposed to stressors during service.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following 
development:

1.  The RO should attempt to verify the 
veteran's stressors by requesting the 
following from the National Personnel 
Records Center (NPRC), the Department of 
the Navy, and/or U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197, which ever is 
deemed appropriate.  The RO should request 
to know:

a.  For the period of time from 
August 1968 to October 1969 was 
Attack Squadron 52 (VA-52) deployed 
aboard the USS CORAL SEA (CVA 43)?  
If so, please provide the exact 
dates and confirm that the ship 
deployed to Vietnam waters during 
this time.

b.  For the period of deployment of 
VA-52 aboard the USS CORAL SEA 
during the above time frame were 
there any documented fatalities on 
the flight deck?  Specifically, 
were there any fatalities on the 
flight deck in December 1968 and 
January 1969?

2.  The RO should make a determination 
about which stressor(s) are supported by 
credible supporting evidence that the 
claimed in-service stressor(s) occurred.

3.  Following the above, if and only if, 
adequate corroboration of stressors is 
obtained, the veteran should be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any psychiatric 
disorder found.  Regarding the claim for 
PTSD, the RO must provide the examiner the 
summary of any verified stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to any verified in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include a detailed 
account of all pathology found to be 
present.  If there are different 
psychiatric disorders than PTSD, the 
examiner is requested if possible, to 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
stressors that caused the disorder.  The 
examiner must review the veteran's service 
medical records and indicate if the 
symptoms of hand shakes and the assessment 
of "over-active sympathetic nervous 
system" during service were precursor 
symptoms of any current psychiatric 
disorder.  All necessary special studies 
or tests including psychological testing 
and evaluation must be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF) and include a definition of 
the numerical code assigned.  The entire 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


